Exhibit 10.9

LOGO [g14428img003.jpg]

«Last_Name», «First_Name»

Restricted Stock Rights Award Agreement

SAFECO CORPORATION

RESTRICTED STOCK RIGHTS AWARD AGREEMENT

SETTLEMENT OF YOUR RESTRICTED STOCK RIGHTS WILL BE A TAXABLE EVENT AND WILL
RESULT IN THE RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE SHARES SETTLED. ON EACH SETTLEMENT DATE SAFECO WILL BE
REQUIRED TO COLLECT FROM YOU FEDERAL INCOME TAX WITHHOLDING AS WELL AS OTHER
PAYROLL TAXES REQUIRED TO BE WITHHELD. PLEASE NOTE THAT FICA TAXES ARE PAYABLE
WHEN THE RESTRICTED PERIOD LAPSES EVEN IF YOUR RESTRICTED STOCK RIGHTS ARE NOT
SETTLED AT THAT TIME.

«Date»

«First_Name» «Last_Name»

«Mailing_Address»

«City», «St» «Postal»

Safeco Corporation (“Safeco”) grants to «First_Name» «Last_Name» (“Employee”)
the following restricted stock rights pursuant to the terms and conditions of
the Safeco Long-Term Incentive Plan of 1997, as amended (“Plan”). The Plan is
incorporated by reference into this Award Agreement, which means that this Award
Agreement is limited by and subject to the terms and conditions of the Plan. In
the event of a conflict between the terms and conditions of the Plan and this
Award Agreement, the Plan terms and conditions will control. Capitalized terms
used but not otherwise defined in this Award Agreement will have the meanings
assigned to them in the Plan. A Plan Summary and a copy of the Plan itself are
available on Safeco’s Intranet at Focus>Pay>Policies & Resources>Stock. If you
would like to request a hard copy of the Plan Summary or the Plan, please
contact the Corporate Human Resources Department at HRBENS@SAFECO.COM.

1. Shares Subject to Rights. Safeco will (i) issue to Employee the respective
number of shares of Safeco Common Stock (“Shares”) listed below with the
following settlement date(s) (“Settlement Dates”) or (ii) if eligible and at the
election of the Employee, defer the settlement of the Shares pursuant to the
terms and conditions of the Deferred Compensation and Supplemental Benefit Plan
for Executives of 2005 (“DCP”) if, and only if, Employee remains continuously
employed by Safeco or a Safeco subsidiary, as defined in the Plan, up to and
including the respective Settlement Date. If a designated Settlement Date falls
on a weekend, or is otherwise not a date when investment markets are open, the
immediately preceding regular business date will be the Settlement Date. Please
note that deferral of compensation may be impacted by final treasury
regulations. Eligible participants in the DCP will be informed of any plan
amendments resulting from such regulations.

 

Settlement Date

 

Shares to be Issued on

Settlement Date

Total:  

2. Tax Withholding. As a condition to receiving the Shares attributable to a
Settlement Date, Employee must tender to Safeco an amount sufficient to satisfy
all applicable federal, state and local tax withholding requirements (“Tax
Requirements”). Unless Employee pays Safeco an amount equal to the Tax
Requirements by the date established by the plan administrator, Safeco will
reduce the number of Shares issued to Employee by the number of Shares which, on
the Settlement Date, has a fair market value equal to the Tax Requirements.

 

1



--------------------------------------------------------------------------------

LOGO [g14428img003.jpg]

«Last_Name», «First_Name»

Restricted Stock Rights Award Agreement

 

3. Termination of Employment. If Employee voluntarily or involuntarily ceases to
be an employee of Safeco or a Safeco subsidiary for any reason other than (i) a
Change in Control, (ii) Employee’s death or disability or (iii) Employee’s
retirement (as defined in paragraph 4 below), Employee will have no rights to
receive any Shares attributable to Settlement Dates occurring after the date of
termination of employment. Nothing herein will be construed or interpreted to
confer upon Employee any rights to continued employment by Safeco or a Safeco
subsidiary or to interfere in any way with the right of Safeco, in its sole
discretion, to terminate Employee at any time.

4. Death or Disability; Change in Control; Retirement.

(a) If Employee’s employment by Safeco or a Safeco subsidiary terminates by
reason of Employee’s death or disability (as disability is defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended, or any
successor Code provision), then as soon as practical following the date of
employment termination due to death or disability, Safeco will issue to Employee
or the personal representative of Employee’s estate all of the unissued Shares
covered by this Award, minus the Tax Requirement, established as of the date of
employment termination due to death or disability, as the case may be. Such
Shares will be issued without regard to any employment or other service
requirement stated in this Award Agreement.

(b) If there is a Change in Control of Safeco, then as soon as practical
following the Change in Control, Safeco will make a cash payment equal to the
fair market value of all of the unissued Shares covered by this Award, minus the
Tax Requirement, established as of the date of the Change in Control. Such
payment will be made without regard to any employment or other service
requirement stated in this Award Agreement.

(c) If Employee’s employment by Safeco or a Safeco subsidiary terminates by
reason of Employee’s retirement, Safeco shall issue to Employee all of the
unissued Shares covered by this Award, minus the Tax Requirement, established as
of the date of employment termination due to retirement. Notwithstanding the
foregoing, if this Award is granted in the year of Employee’s retirement, only a
prorated number of unissued Shares covered by this Award, minus the Tax
Requirement, will be issued upon employment termination due to retirement. For
purposes of this Award Agreement, an Employee is eligible for retirement if the
Employee (i) has ten or more years of service with Safeco or a Safeco
subsidiary, (ii) is 55 years of age or older on the retirement date and
(iii) the Employee’s age plus years of service add up to at least 75.

5. Additional Compensation Payments. So long as Employee remains in the
continuous employ of Safeco or a Safeco subsidiary, then, with respect to the
Shares that are to be issued on each Settlement Date under this Award Agreement,
Safeco will (i) pay to Employee during the period commencing with the date
hereof and ending on such Settlement Date, as additional compensation, an amount
of cash equal to the dividends that would have been payable to Employee during
such period if Employee had owned such Shares (“Dividend Equivalents”) or
(ii) if eligible and at the election of the Employee, defer the Dividend
Equivalents pursuant to the terms and conditions of the DCP. Such amounts will
be paid on the regular payroll date that coincides with, or next follows, the
applicable dividend payment dates. Upon termination of employment, Employee’s
right to receive Dividend Equivalents under this paragraph will immediately
cease; provided; however, that if the termination of employment was due to
Employee’s death or disability (as defined in paragraph 4 above) and occurred
after an ex-dividend date but prior to payment of the dividend, Employee or the
personal representative of Employee’s estate will be entitled to payment under
this paragraph of an amount equivalent to such dividend.

 

2



--------------------------------------------------------------------------------

LOGO [g14428img003.jpg]

«Last_Name», «First_Name»

Restricted Stock Rights Award Agreement

 

6. Rights Not Transferable. The rights granted to Employee under this Award
Agreement will not be subject to execution, attachment or similar process.
Except to the extent the Plan or the Compensation Committee may permit, the
rights evidenced by this Award Agreement may not be assigned, pledged or
transferred in any manner, by operation of law or otherwise, except by will or
by the laws of descent and distribution. During Employee’s lifetime, only
Employee or Employee’s guardian may exercise any right granted under this Award
Agreement.

7. Forfeiture.

(a) If, at any time within (i) one year after the issuance of Shares granted by
this Award or (ii) one year after termination of employment, whichever is later
(“Restricted Period”), Employee engages in any activity harmful to Safeco’s
interests or which is in competition with any of Safeco’s operations, then
Safeco reserves the right to (i) terminate Employee’s rights under this Award
Agreement effective as of the date that Employee commences such activity (unless
terminated sooner by operation of another term or condition of this Award), and
(ii) seek repayment for the value on the issuance date of the Shares issued
during the Restricted Period.

(b) Such harmful or competitive activities include, without limitation,
(i) engaging in conduct related to Employee’s job responsibilities for which
either criminal or civil penalties may be sought; (ii) accepting employment with
or serving as a consultant, advisor or in any other capacity, without Safeco’s
prior written consent, to any party which is in competition with any member or
members of the Safeco group of companies in any of their lines of business;
(iii) disclosing or misusing any confidential information concerning any of the
Safeco companies; and (iv) participating in a hostile attempt to acquire control
of Safeco.

(c) Safeco will have the right to reduce payment of any amounts owed to Employee
(for wages, fringe benefits, unused vacation or any other reason except as may
be prohibited by law) to the extent any amounts are owed to Safeco by Employee
under the foregoing forfeiture provisions.

8. Rights as Shareholder. Neither Employee, nor Employee’s personal
representative, heir, legatee or distributee, will be deemed to be a holder of,
or to have any rights with respect to, any Shares subject to the rights granted
under this Award Agreement until such Shares are issued.

 

3



--------------------------------------------------------------------------------

LOGO [g14428img003.jpg]

«Last_Name», «First_Name»

Restricted Stock Rights Award Agreement

 

By your signature below, you certify that you have read, understand and agree to
the terms and conditions of this Award Agreement and the Plan. You further
acknowledge that this Award Agreement and the Plan set forth the entire
understanding between you and Safeco regarding this Award and supersede all
prior oral and written agreements and all other communications between the
parties on the subject.

 

Accepted:       Safeco Corporation

 

   

LOGO [g14428img004.jpg]

«First_Name» «Last_Name»

Employee ID: «optid»

    President and CEO

 

    Date    

 

4